REDMANN, Chief Judge,
dissenting in part.
When one purports to give ownership in a time share apartment in exchange for a price, that is a sale for purposes of the redhibition articles of the Civil Code. Because the seller knew that the ownership representation (believed by the trial judge to have been made) was false, C.C. 2547 provides attorney’s fees and damages. Although proof of damages was minimal, I would deem $500 within the trial judge’s “much discretion,” C.C. 1934(3).
*954I would therefore affirm the trial court’s judgment for attorney’s fees and damages as well as for the return of the purchase price.